FORUM FUNDS MERK ABSOLUTE RETURN CURRENCY FUND,MERK ASIAN CURRENCY FUND, MERK CURRENCY ENHANCED U.S. EQUITY FUND AND MERK HARD CURRENCY FUND Supplement dated January 1, 2013 to the Prospectus dated August 1, 2012, as amended September 24, 2012 and November 14, 2012 Any information and references related to the Merk Absolute Return Currency Fund and Merk Currency Enhanced U.S. Equity Fund are hereby deleted in their entirety. For more information, please contact a Fund customer service representative toll free at (866) MERK FUND or (866) 637-5386 * * * PLEASE RETAIN FOR FUTURE REFERENCE. FORUM FUNDS MERK ABSOLUTE RETURN CURRENCY FUND,MERK ASIAN CURRENCY FUND, MERK CURRENCY ENHANCED U.S. EQUITY FUND AND MERK HARD CURRENCY FUND Supplement dated January 1, 2013 to the Statement of Additional Information dated August 1, 2012 Any information and references related to the Merk Absolute Return Currency Fund and Merk Currency Enhanced U.S. Equity Fund are hereby deleted in their entirety. For more information, please contact a Fund customer service representative toll free at (866) MERK FUND or (866) 637-5386 * * * PLEASE RETAIN FOR FUTURE REFERENCE.
